J-S66001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: Z.V., A              :   IN THE SUPERIOR COURT OF
 MINOR A/K/A Z.S.V.                       :        PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
                                          :
 APPEAL OF: D.S., MOTHER                  :        No. 3659 EDA 2017

                   Appeal from the Orders October 4, 2017
            In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000552-2016,
                          CP-51-DP-0001269-2015


BEFORE: GANTMAN, P.J., PANELLA, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                    FILED DECEMBER 18, 2018

      Appellant, D.S. (“Mother”), appeals from the orders entered in the

Philadelphia County Court of Common Pleas, which reaffirmed the court’s prior

decree terminating Mother’s parental rights to her minor child, Z.V. a/k/a

Z.S.V. (“Child”) (born November 2008), and the court’s prior order changing

Child’s permanency goal to adoption. We affirm.

      A prior opinion of this Court sets forth the relevant facts and procedural

history of this case as follows:

         On May 10, 2015, [the Department of Human Services
         (“DHS”)] obtained an order of protective custody (“OPC”)
         regarding Child based on reports that Mother repeatedly hit
         Child with different implements. Following a shelter care
         hearing, the trial court granted DHS legal and physical
         custody over Child. Child was initially placed with Child’s
         maternal grandmother.

         On May 15, 2015, DHS filed a dependency petition regarding
         Child. DHS asserted aggravated circumstances, namely,
J-S66001-18


       the involuntary termination of Mother’s parental rights to
       Child’s sibling. On May 27, 2015, the trial court adjudicated
       Child dependent and set a permanent placement plan of
       “return to guardian.” The court referred Mother to the
       Clinical Evaluation Unit for a drug screen and a dual
       diagnosis assessment.

       On July 29, 2015, following a permanency review hearing,
       the trial court entered an order indicating Mother did not
       meet the criteria for substance abuse intervention. The
       court referred Mother to Behavioral Health Systems for a
       consultation or evaluation and directed the Community
       Umbrella Agency (“CUA”) to refer Mother to anger
       management counseling. The court directed that Child be
       placed in foster kinship care with Child’s maternal aunt.

       On December 16, 2015, the trial court convened a
       permanency review hearing.       At the beginning of the
       hearing, DHS’s counsel indicated that a ruling on DHS’s
       allegations of aggravated circumstances had been deferred.
       DHS entered copies of a September 29, 2004 order
       involuntarily terminating Mother’s parental rights to Child’s
       sibling into the record. DHS’s counsel requested that DHS
       make no reasonable efforts toward reunification. Following
       arguments by Mother’s counsel, the court directed that “no
       reasonable efforts are needed.”

       DHS presented additional testimony from Child’s CUA case
       manager, who indicated that visitation had been suspended
       based on the recommendation of Child’s therapist. Mother’s
       counsel objected suggesting that DHS did not present
       evidence of a grave threat to Child. In response, DHS
       presented the case manager’s testimony that Child reported
       (1) her sibling sexually abused her when Child and sibling
       were in Mother’s care, (2) Mother and Child’s sibling taught
       Child sexual behaviors, and (3) Child placed a firearm
       against her own head because her Mother told Child she was
       “bad.” DHS’s counsel indicated that child protective services
       reports were made in September, and the matter was “being
       investigated.” Moreover, DHS’s counsel averred, “I believe
       [the reports] have been substantiated.”           The court
       determined that visitation with Mother constituted a grave
       threat to Child and ordered visitation be permanently
       suspended unless it occurred in a therapeutic setting.

                                   -2-
J-S66001-18



       Following the December 16, 2015 hearing, the trial court
       entered a permanency review order memorializing its
       suspension of visitation. However, the court did not change
       the    permanent     placement     plan   of   reunification.
       Additionally, the court directed that CUA refer Mother for a
       parenting capacity evaluation and that Mother continue with
       therapy. The court scheduled a permanency review hearing
       for March 2016.

       The trial court also entered a separate aggravated
       circumstances order finding the existence of aggravated
       circumstances and directing the cessation of efforts “to
       preserve the family and reunify [Child and Mother].” In that
       order, the court directed that a hearing be held within thirty
       days.

       A hearing was not held within thirty days of the trial court’s
       aggravated circumstances order, and the matter proceeded
       to a permanency review hearing held on March 16, 2016,
       before a new presiding judge.         During the witness’s
       testimony, the court interceded and the following exchange
       occurred:

          THE COURT: So let me just say this. Given that on
          December 16, 2015[, the prior judge] made the
          finding, no efforts are to be made to preserve the
          family, reunify [Child] with [Mother] we don’t have to
          go through objectives on [Mother] and where she is
          and everything like that because that’s the court
          order.    So there was no appeal taken of that
          December 16th order and therefore that stands. So I
          don’t need any objectives put on the record as to
          [Mother] because the [c]ourt has already made a
          finding that there are to be no efforts to reunify.

          [Mother’s counsel]: Your Honor, just one
          clarification note. Your Honor is in agreement that
          [M]other can still make her own efforts, isn’t that
          correct?

          THE COURT: I don’t know what that looks like
          because right now she doesn’t have visits because
          they’ve been suspended at the recommendation of the

                                   -3-
J-S66001-18


          therapist. And [the CUA case manager] just testified
          that that is still the recommendation of the therapist,
          no contact, no visits.

          [Mother’s counsel]: But, Your Honor, there’s much
          more thorough recommendations in the report, that I
          think you were just handed, from [the Children’s Crisis
          Treatment Center (“CCTC”)].

          THE COURT: Okay.

          [Mother’s       counsel]: You know, in terms of
          reasonable     efforts even if the department has no
          affirmative    obligation the parent’s rights are not
          terminated    yet and she has the right to make her own
          efforts.

          THE COURT: Well considering that the order was
          made that there are no efforts to be made as to
          reunification, reunification is no longer the
          permanency goal. The permanency goal for [Child]
          now goes to either adoption or [permanent legal
          custody (“PLC”)].

          [Mother's counsel]: Your Honor, that goal was not
          changed and we didn’t have a goal change hearing for
          that.

          THE COURT: Well I’m changing the goal because
          essentially it was already done at the last court date.
          If [Mother] doesn’t have to work on objectives and the
          [c]ourt has already said very clearly on December 16th
          that no efforts are to be made to preserve the family
          and reunify [Child] with [Mother], then essentially
          there is no reunification goal. The goal is adoption or
          PLC, whichever is appropriate in this case. And it
          really would be adoption because of the age of the
          child. So with that in mind—that decision was made
          before I got here.

          [Mother's counsel]: So you[’re] ordering that the
          goal is changed to adoption today?

          THE COURT: The goal has—even though [the prior

                                    -4-
J-S66001-18


            judge] did not make the goal change. Given his order,
            reunification is not a viable option. So therefore today
            I’m making the order that the goal is now adoption for
            [Child] based on his previous ruling.           He took
            testimony. He made that decision and so therefore,
            based on that, we don’t have to get into objectives or
            anything like that. The goal is adoption.

            [Mother’s counsel]: Your Honor, please note my
            objection.

         Following the March 16, 2016 hearing, the trial court
         entered [a] permanency review order. The order indicated
         that the permanent placement goal was “return to parent or
         guardian” and added a concurrent placement plan of
         adoption. The court further directed:

            THE DHS GOAL IS CHANGED TO ADOPTION. THE
            CURRENT COURT GOAL IS REUNIFICATION UNTIL
            PETITIONS ARE FILED. A meeting among the parties
            is to occur within 30 days to discuss the appropriate
            goal.    Reunification has been ruled [out] as to
            [Mother] as a viable goal.

         Mother timely appealed from the March 16, 2016 order….

In Interest of Z.V., 158 A.3d 665, 666-68 (Pa.Super. 2018) (internal

footnotes and citations to record omitted).

      While Mother’s appeal from the March 16, 2016 order was pending, on

June 16, 2016, DHS filed a petition to terminate Mother’s parental rights to

Child at Docket No. AP-0000552-2016, and a petition to change Child’s

permanency goal to adoption at Docket No. DP-0001269-2015. Additionally,

on October 18, 2016, the court entered against Mother a stay-away order

prohibiting Mother from contacting Child’s foster mother, Mother’s aunt, based

upon reports Mother had repeatedly harassed Child’s foster mother over the


                                     -5-
J-S66001-18


phone.

      On January 4, 2017, the trial court conducted a hearing on DHS’

termination and goal change petitions, during which the court heard testimony

from Child’s CCTC therapist, Child’s CUA case manager, Mother, and Child’s

foster mother.

      Child’s therapist, on behalf of DHS, testified and explained she had been

Child’s trauma focus therapist since July 2015, after a social worker referred

Child to therapy in light of reports Mother had physically abused Child. In

September 2015, Child disclosed to her foster mother and a caseworker that

her older brother sexually assaulted her numerous times when both children

were in Mother’s care.        Also in September 2015, Child’s therapist

recommended suspension of Mother’s supervised visits with Child because:

Mother had encouraged Child to make false allegations of mistreatment by

foster mother and told Child not to follow her foster mother’s directions; Child

feared Mother would hit her if she did not follow Mother’s instructions; and

Child exhibited increased behavioral problems following Mother’s visits.     In

meetings with the case manager, Mother failed to acknowledge she caused

Child trauma, disbelieved Child had been sexually abused, and described Child

as a liar and a manipulator. Since February 2016, Mother failed to attend any

caregiver sessions with Child’s therapist and had attended less than three

throughout Child’s treatment. When Child’s therapist began counseling with

Child, Child exhibited several trauma symptoms, including, inter alia: trouble


                                     -6-
J-S66001-18


sleeping, nightmares, nighttime enuresis, dishonesty, physical aggression,

inability to focus, and suicidal ideation. Child’s therapist diagnosed Child with

post-traumatic stress disorder (“PTSD”) and attention-deficit/hyperactivity

disorder (“ADHD”). As of January 2017, Child had progressed with therapy

and the severity of her symptoms had diminished, but Child’s therapist

maintained the recommendation that Mother should not visit with Child.

Child’s therapist explained Child needs a stable and consistent caregiver,

which role the therapist opined Mother was unable to fulfill. Child’s therapist

also indicated Child has a good relationship with her foster mother; foster

mother supports Child’s recovery and Child loves foster mother. (See N.T.

Termination/Goal Change Hearing, 1/4/17, at 20-37).

      A CUA case manager, who became involved with Child’s case in July

2016, also testified on behalf of DHS. The CUA case manager reiterated that

during visitation, Mother coached Child to make false allegations against

Child’s foster mother, and Child’s behavior deteriorated after Mother’s visits.

CUA developed for Mother single case plan (“SCP”) objectives, which included,

inter alia: undergoing anger management counseling; completing part two of

a parenting capacity evaluation; and participating in mental health treatment,

including complying with a mental health medication management program.

Mother failed to provide CUA with documentation of her anger management

treatment and mental health treatment. Mental health treatment reports CUA

obtained from Mother’s provider indicated Mother had attended one treatment


                                      -7-
J-S66001-18


session each in June and October 2016, but she had not attended sessions

between June and October 2016, or after October 2016. While Child was in

foster mother’s care, Mother had made threatening phone calls and sent

threatening text messages to foster mother. Additionally, at a meeting about

Child’s placement, Mother commented she wanted to punch the case

manager’s supervisor. The CUA case manager had observed Child with her

foster mother, to whom Child had bonded. Child and her foster mother have

a good, caring relationship, and Child looks to her foster mother for daily

support, parental guidance, and love.       The CUA case manager opined

termination of Mother’s parental rights to Child is in Child’s best interest,

because: Mother failed to complete her SCP objectives; Child is fearful of

Mother; and Child has improved overall since she has been in the care of foster

mother.   The case manager added she believed Child would not suffer

irreparable harm if Mother’s parental rights to Child were terminated. (Id. at

48-65).

      Additionally, Mother testified on her own behalf. Mother explained she

had last received mental health treatment from her original provider in

October 2016, when the counseling center had dismissed her from treatment

because it lacked resources. Mother added she had missed several therapy

appointments due to other medical issues and because her therapist had

repeatedly cancelled sessions. Mother claimed she had received mental health

treatment from two different therapists since October 2016. Mother said her


                                     -8-
J-S66001-18


original counseling center reinstated her treatment earlier on the day of the

termination hearing, and she attended a counseling session that same day.

Mother conceded she used corporal punishment to discipline Child, which

included hitting Child with a belt. Mother stated she originally sought social

services assistance to learn to better parent Child and discipline Child without

beating her. Mother also acknowledged two of her other children have been

in the care of Child’s foster mother. (Id. at 83-107).

      Child’s foster mother, who is Child’s maternal great-aunt, also testified.

Foster mother has known Child since she was born, and at the time of the

January 4th hearing, Child had been in foster mother’s care for nearly two

years. Foster mother also had in her care two of Child’s older siblings. While

Child was in foster mother’s care, Mother had repeatedly threatened and

harassed foster mother over the phone. In one instance, Mother sent foster

mother approximately forty-one text messages at 2:00 a.m. accusing foster

mother and others of abusing Child. Foster mother and Mother had a good

relationship in the past; their relationship deteriorated only after foster mother

began to care for Child. On the day of the January 4th hearing, Mother and

foster mother communicated, and foster mother indicated she had a

“breakthrough” with Mother during their discussion. Foster mother requested

the court to lift the stay-away order against Mother to allow foster mother and

Mother attempt to reestablish a relationship in the interest of promoting a

healthy relationship between Child and Mother. (Id. at 114-123). On January


                                      -9-
J-S66001-18


4, 2017, the court entered a decree terminating Mother’s parental rights to

Child and an order changing Child’s permanency goal to adoption. That same

day, the court lifted the stay-away order against Mother.

     With respect to Mother’s pending appeal, on January 24, 2017, in an

unpublished memorandum (republished on March 23, 2017), this Court

vacated the trial court’s March 16, 2016 goal change order and remanded for

a permanency review hearing. See In Interest of Z.V., supra.

     Meanwhile, Mother filed a timely notice of appeal from the trial court’s

January 4, 2017 termination decree on February 3, 2017, which was docketed

at No. 522 EDA 2017. On February 23, 2017, Mother filed in this Court an

“Application for Remand,” requesting this Court to vacate the trial court’s

January 4, 2017 decree and remand for a permanency review hearing

consistent with this Court’s January 24, 2017 appellate directive. On March

31, 2017, this Court entered the following order in response to Mother’s

request for a remand:

        The above-captioned appeal is hereby REMANDED to the
        Philadelphia County Court of Common Pleas, and the
        common pleas court is permitted to vacate its January 4,
        2017 order in light of this Court’s decision in Superior Court
        Docket No. 1211 EDA 2016.

        Jurisdiction is RELINQUISHED.

(Order, filed March 31, 2017) (emphasis added). In other words, this Court

allowed the trial court to hold a permanency review hearing on remand as

directed and gave the court the discretion to vacate the January 4, 2017


                                    - 10 -
J-S66001-18


termination decree if the court determined the evidence so required. With

this Order, the appeal at No. 522 EDA 2017 ended.

      On remand, the trial court conducted the permanency review hearing,

as directed, on October 4, 2017. Before the court heard testimony, Mother

made an oral motion for recusal, which the court denied. During the hearing,

the court limited the parties to presenting only that evidence which they could

have offered at the initial permanency review hearing on March 16, 2016. The

court heard the testimony of a CUA caseworker, on behalf of DHS, and Mother.

      At the remand hearing, the CUA caseworker testified she had been

involved with Child’s case since May 2015.      A letter from Child’s trauma

therapist dated March 15, 2016, in CUA’s records indicated the therapist had

recommended continued suspension of Mother’s visits with Child, because

Mother had inappropriate contact with Child during the visits and Child’s

behavior worsened after visits. The March 15th letter also indicated Child’s

therapist would consider recommending Mother’s visits with Child to resume,

but only after Mother had made progress in her own therapy and

acknowledged her role in causing Child’s trauma. CUA had requested Mother

to participate in caregiver sessions at CCTC, but nothing in CUA’s records

indicated Mother had attended any caregiver sessions. Further, as of March

2016, Mother had not completed her SCP objectives. (See N.T. Permanency

Review Hearing, 10/4/17, at 5-12).

      Mother also testified at the remand hearing.     Mother stated she had


                                     - 11 -
J-S66001-18


participated in anger management, mental health treatment, and parenting

classes through March 2016. Specifically, Mother said that, by March 2016,

she had received mental health treatment and anger management counseling

for approximately a year. Mother testified she signed necessary releases on

Child’s behalf and attempted to communicate with Child’s therapist. Mother

added she had participated in caregiver sessions, but stopped when the

therapist said she did not need to see Mother again. By March 2016, Mother

claimed she had completed part one of the parenting capacity evaluation, but

she had not completed part two. Mother said she acknowledged in therapy

that she had lost her temper with Child, was wrong to do so, and wished to

correct her behavior to reunite with Child. Mother provided to the court a

medication management report, but Mother had no documentation of her

ongoing participation in mental health treatment. (Id. at 14-42).

     Following the permanency review hearing on remand, on October 4,

2017, the court entered identical orders at both docket numbers to let stand

its prior January 4, 2017 termination decree and goal change order.      On

November 3, 2017, Mother timely filed at both docket numbers notices of

appeal and contemporaneous statements of errors complained of on appeal

per Pa.R.A.P. 1925(a)(2)(i).

     Mother raises the following issues for our review:

        DID THE [TRIAL] COURT FAIL TO COMPLY WITH THE
        SUPERIOR COURT’S ORDER OF MARCH 31, 2017?

        DID THE [TRIAL] COURT FAIL TO COMPLY WITH THE

                                   - 12 -
J-S66001-18


          SUPERIOR COURT’S REMAND DECISION OF JANUARY 24,
          2017 BY…CONDUCT[ING] ONLY A “SNAPSHOT” HEARING
          AND NOT A FULL PERMANENCY REVIEW HEARING UNDER
          THE [PENNSYLVANIA] JUVENILE ACT, 42 PA.C.S.A. § 6301,
          ET SEQ.?

          DID THE [TRIAL] COURT[’S] OCTOBER 4, 2017 ORDERS
          LETTING STAND ITS JANUARY 4, 2017 PRIOR ORDERS
          CHANGING…CHILD’S PERMANENCY GOAL TO ADOPTION
          AND TERMINATING [MOTHER]’S PARENTAL RIGHTS DENY
          MOTHER AND CHILD DUE PROCESS?

(Mother’s Brief at 4-5).1

       In her issues combined, Mother argues the trial court failed to comply

with this Court’s March 31, 2017 remand order, when the court chose not to

vacate its January 4, 2017 termination decree before holding the permanency

review hearing on remand.              Mother insists the trial court incorrectly

interpreted this Court’s decision when it limited the parties at the remand

hearing to presenting only the evidence they could have introduced at the



____________________________________________


1  Mother includes in her statement of questions presented numerous
subheadings, which she failed to support with discussion in the argument
section of her brief. For example, Mother’s brief contains no argument on the
following claims: (1) the trial court lacked jurisdiction to hold the October 4,
2017 hearing without first vacating its January 4, 2017 order terminating
Mother’s parental rights, because more than 30 days had elapsed since
January 4, 2017 order; (2) the October 4, 2017 hearing did not constitute a
permanency review hearing under 42 Pa.C.S.A. § 6351; and (3) the trial court
determined Mother was merely a witness for purposes of the October 4, 2017
hearing, because the court had previously terminated Mother’s parental rights
to Child. Accordingly, we give these claims no consideration. See Butler v.
Illes 747 A.2d 943 (Pa.Super. 2000) (providing where appellant fails to raise
or develop her issues on appeal properly, or where her brief is wholly
inadequate to present specific issues for review, this Court can decline to
address appellant’s claims on merits); Pa.R.A.P. 2119(a).

                                          - 13 -
J-S66001-18


original March 16, 2016 permanency review hearing (“snapshot hearing”).

Specifically, Mother avers the trial court barred Mother from presenting at the

remand hearing more recent and contemporary information to refute

termination of Mother’s parental rights to Child. Mother also contends the

court improperly admitted hearsay evidence that did not meet the business

records exception to the hearsay rule.

      Moreover, Mother complains the trial court abused its discretion when it

denied Mother’s recusal motion. Likewise, Mother asserts the evidence in this

case was insufficient to support the court’s decision to let stand its prior

January 4, 2017 decree terminating Mother’s parental rights to Child and its

prior order changing Child’s permanency goal to adoption. Mother concludes

this Court should vacate the trial court’s orders and remand for further

proceedings. We disagree.

      As a preliminary matter, to preserve a claim of error for appellate

review, a party must make a specific objection to the alleged error before the

trial court in a timely fashion and at the appropriate stage of the proceedings;

failure to raise an objection results in waiver of the underlying issue on appeal.

In re J.A., 107 A.3d 799, 820 (Pa.Super. 2015).         See also Cominsky v.

Donovan, 846 A.2d 1256, 1262 (Pa.Super. 2004) (stating: “[T]o preserve an

evidentiary objection, a party must make a timely and specific objection to

the admission or the exclusion of the evidence”). “Issues not raised in the

[trial] court are waived and cannot be raised for the first time on appeal.”


                                     - 14 -
J-S66001-18


Pa.R.A.P. 302(a).

      Further, appellate briefs must conform in all material respects to the

briefing requirements set forth in the Pennsylvania Rules of Appellate

Procedure.    Pa.R.A.P. 2101.   See also Pa.R.A.P. 2114-2119 (addressing

specific requirements of each subsection of brief on appeal). Regarding the

argument section of an appellate brief, Rule 2119(a) provides:

         Rule 2119. Argument

             (a) General rule.—The argument shall be divided into
         as many parts as there are questions to be argued; and shall
         have at the head of each part—in distinctive type or in type
         distinctively displayed—the particular point treated therein,
         followed by such discussion and citation of authorities as are
         deemed pertinent.

Pa.R.A.P. 2119(a). Importantly, where an appellant fails to raise or develop

her issues on appeal properly, or where her brief is wholly inadequate to

present specific issues for review, this Court can decline to address the

appellant’s claims on the merits.    Butler, supra.     See also Lackner v.

Glosser, 892 A.2d 21 (Pa.Super. 2006) (explaining arguments must adhere

to rules of appellate procedure and arguments which are not appropriately

developed are waived; arguments not appropriately developed include those

where party has failed to cite authority to support contention); Estate of

Haiko v. McGinley, 799 A.2d 155 (Pa.Super. 2002) (stating appellant must

support each question raised by discussion and analysis of pertinent authority;

absent reasoned discussion of relevant law in appellate brief, appellant

hampers this Court’s review and risks waiver).

                                     - 15 -
J-S66001-18


      Additionally, an appellant’s failure to cite to the record and relevant

supporting authority constitutes waiver:

           An appellate brief must provide citations to the record and
           to any relevant supporting authority. The court will not
           become the counsel for an appellant and will not, therefore,
           consider issues which are not fully developed in [her] brief.
           Failing to provide…citation to the record represents serious
           deviations from the briefing requirements of the Rules of
           Appellate Procedure. Because such an omission impedes on
           our ability to address the issue on appeal, an issue that is
           not properly briefed in this manner is considered waived.

Commonwealth v. Gould, 912 A.2d 869, 873 (Pa.Super. 2006) (internal

citations and quotation marks omitted).          See also Pa.R.A.P. 2119(c)

(providing: “If reference is made to the pleadings, evidence, charge, opinion

or order, or any other matter appearing in the record, the argument must set

forth, in immediate connection therewith, or in a footnote thereto, a reference

to the place in the record where the matter referred to appears…”).

      Instantly, Mother raises her hearsay claim for the first time on appeal.

See Cominsky, supra.         Further, in her brief, Mother fails to identify the

purportedly inadmissible hearsay the trial court allegedly admitted and does

not cite to the record to support her assertion.        See Pa.R.A.P. 2119(c).

Therefore, Mother’s hearsay challenge is waived.           See Gould, supra;

Pa.R.A.P. 302(a). Additionally, Mother fails to cite to relevant authority to

support her recusal claim; the sole case Mother relies upon does not discuss

recusal.    Instead, the case addresses the admission of prior convictions

evidence in a criminal case. Thus, Mother’s recusal claim is also waived. See


                                      - 16 -
J-S66001-18


Lackner, supra; Gould, supra.

      Regarding Mother’s remaining complaints, ordinarily, “where a case is

remanded to resolve a limited issue, only matters related to the issue on

remand may be appealed.” Commonwealth v. Lawson, 789 A.2d 252, 253

(Pa.Super. 2001). Nevertheless, there are instances where an appellate court

can address claims unrelated to the issue on remand. See Commonwealth

v. Chamberlain, 612 Pa. 107, 30 A.3d 381 (2011), certiorari denied, 566

U.S. 986, 132 S.Ct. 2377, 182 L.Ed.2d 1017 (2012) (explaining Supreme

Court remanded case to trial court, recognizing that remand proceedings could

provide basis for appellant to seek relief; following remand, Supreme Court

considered additional claims from appellant). In light of the importance of the

rights involved, the complex procedural history of this case, and in all fairness

to Mother, we will address her complaints raised on appeal with respect to the

goal change and termination of her parental rights.

      On appeal, goal change decisions are subject to an abuse of discretion

standard of review. In re N.C., 909 A.2d 818, 822 (Pa.Super. 2006).

            In order to conclude that the trial court abused its
            discretion, we must determine that the court’s
            judgment was “manifestly unreasonable,” that the
            court did not apply the law, or that the court’s action
            was “a result of partiality, prejudice, bias or ill will,”
            as shown by the record. We are bound by the trial
            court’s findings of fact that have support in the record.
            The trial court, not the appellate court, is charged with
            the responsibilities of evaluating credibility of the
            witnesses and resolving any conflicts in the testimony.
            In carrying out these responsibilities, the trial court is
            free to believe all, part, or none of the evidence.

                                     - 17 -
J-S66001-18


            When the trial court’s findings are supported by
            competent evidence of record, we will affirm, “even if
            the record could also support an opposite result.”

Id. at 822-23 (internal citations omitted).

      The Juvenile Act controls the disposition of dependent children. In re

R.P., 957 A.2d 1205, 1217 (Pa.Super. 2008).                 Section 6351 provides in

relevant part:

            § 6351. Disposition of dependent child

                                        *       *       *

            (f) Matters to be determined at permanency
            hearing.—At each permanency hearing, a court shall
            determine all of the following:

                 (1)   The    continuing    necessity         for   and
                 appropriateness of the placement.

                 (2)   The appropriateness, feasibility and extent
                 of compliance with the permanency plan
                 developed for the child.

                 (3)    The extent of progress made toward
                 alleviating the circumstances which necessitated
                 the original placement.

                 (4)   The appropriateness and feasibility of the
                 current placement goal for the child.

                 (5)    The likely date by which the placement
                 goal for the child might be achieved.

                 (5.1) Whether reasonable efforts were made to
                 finalize the permanency plan in effect.

                 (6)   Whether the child is safe.

                                    *       *       *


                                        - 18 -
J-S66001-18


              (9)    If the child has been in placement for at
              least 15 of the last 22 months or the court has
              determined that aggravated circumstances exist
              and that reasonable efforts to prevent or
              eliminate the need to remove the child from the
              child’s parent, guardian or custodian or to
              preserve and reunify the family need not be
              made or continue to be made, whether the
              county agency has filed or sought to join a
              petition to terminate parental rights and to
              identify, recruit, process and approve a qualified
              family to adopt the child unless:

                (i) the child is being cared for by a relative
                best suited to the physical, mental and
                moral welfare of the child;

                (ii) the county agency has documented a
                compelling reason for determining that filing
                a petition to terminate parental rights would
                not serve the needs and welfare of the child;
                or

                (iii) the child’s family has not been provided
                with necessary services to achieve the safe
                return to the child’s parent, guardian or
                custodian within the time frames set forth in
                the permanency plan.

                                 *     *      *

          (f.1) Additional determination.—Based upon the
          determinations made under subsection (f) and all
          relevant evidence presented at the hearing, the court
          shall determine one of the following:

              (1)    If and when the child will be returned to
              the child’s parent, guardian or custodian in cases
              where the return of the child is best suited to the
              safety, protection and physical, mental and moral
              welfare of the child.

              (2)   If and when the child will be placed for
              adoption, and the county agency will file for

                                     - 19 -
J-S66001-18


               termination of parental rights in cases where
               return to the child’s parent, guardian or custodian
               is not best suited to the safety, protection and
               physical, mental and moral welfare of the child.

               (3)    If and when the child will be placed with a
               legal custodian in cases where the return to the
               child’s parent, guardian or custodian or being
               placed for adoption is not best suited to the
               safety, protection and physical, mental and moral
               welfare of the child.

               (4)    If and when the child will be placed with a
               fit and willing relative in cases where return to
               the child’s parent, guardian or custodian, being
               placed for adoption or being placed with a legal
               custodian is not best suited to the safety,
               protection and physical, mental and moral
               welfare of the child.

                                   *     *      *

            (f.2) Evidence.—Evidence of conduct by the parent
            that places the health, safety or welfare of the child at
            risk, including evidence of the use of alcohol or a
            controlled substance that places the health, safety or
            welfare of the child at risk, shall be presented to the
            court by the county agency or any other party at any
            disposition or permanency hearing whether or not the
            conduct was the basis for the determination of
            dependency.

            (g) Court       order.—On     the    basis   of   the
            determination made under subsection (f.1), the court
            shall order the continuation, modification or
            termination of placement or other disposition which is
            best suited to the safety, protection and physical,
            mental and moral welfare of the child.

42 Pa.C.S.A. § 6351(f), (f.1), (f.2), (g).

      “When the child welfare agency has made reasonable efforts to return a

[dependent] child to [the child’s] biological parent, but those efforts have

                                       - 20 -
J-S66001-18


failed, then the agency must redirect its efforts towards placing the child in an

adoptive home.” In re N.C., supra at 823 (citing In re G.P.-R., 851 A.2d

967, 973 (Pa.Super. 2004)).

         Although the agency has the burden to show a goal change
         would serve the child’s best interests, “[s]afety,
         permanency, and well-being of the child must take
         precedence over all other considerations” under Section
         6351. In re D.P., 972 A.2d 1221, 1227 (Pa.Super. 2009),
         appeal denied, 601 Pa. 702, 973 A.2d 1007 (2009)
         (emphasis in original); In re S.B., 943 A.2d 973, 978
         (Pa.Super. 2008), appeal denied, 598 Pa. 782, 959 A.2d 320
         (2008). “[T]he parent’s rights are secondary” in a goal
         change proceeding. In re D.P., supra.

         Because the focus is on the child’s best interests, a goal
         change to adoption might be appropriate, even when a
         parent substantially complies with a reunification plan. In
         re N.C., supra at 826-27.          Where a parent’s “skills,
         including her judgment with regard to the emotional well-
         being of her children, remain problematic[,]” a goal change
         to adoption might be appropriate, regardless of the parent’s
         compliance with a permanency plan. Id. at 825. The
         agency is not required to offer services indefinitely, where a
         parent is unable to properly apply the instruction provided.
         In re A.L.D., 797 A.2d 326, 340 (Pa.Super. 2002). See
         also In re S.B., supra at 981 (giving priority to child’s
         safety and stability, despite parent’s substantial compliance
         with permanency plan); In re A.P., 728 A.2d 375, 379
         (Pa.Super. 1999), appeal denied, 560 Pa. 693, 743 A.2d 912
         (1999) (holding where, despite willingness, parent cannot
         meet “irreducible minimum parental responsibilities, the
         needs of the child must prevail over the rights of the
         parent”). Thus, even where the parent makes earnest
         efforts, the “court cannot and will not subordinate
         indefinitely a child’s need for permanence and stability to a
         parent’s claims of progress and hope for the future.” In re
         Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super. 2006).

In re R.M.G., 997 A.2d 339, 347 (Pa.Super. 2010), appeal denied, 608 Pa.

648, 12 A.3d 372 (2010) (some internal citations and quotation marks

                                     - 21 -
J-S66001-18


omitted) (emphasis in original).

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent evidence,
         and whether the trial court gave adequate consideration to
         the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand. … We must employ
            a broad, comprehensive review of the record in order
            to determine whether the trial court’s decision is
            supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the finder
            of fact, is the sole determiner of the credibility of
            witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by clear
            and convincing evidence the existence of grounds for
            doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted). The
         standard of clear and convincing evidence means testimony
         that is so clear, direct, weighty, and convincing as to enable
         the trier of fact to come to a clear conviction, without
         hesitation, of the truth of the precise facts in issue. In re
         J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
         uphold a termination decision if any proper basis exists for
         the result reached. In re C.S., 761 A.2d 1197, 1201

                                     - 22 -
J-S66001-18


           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191-92 (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

      DHS filed a petition for the involuntary termination of Mother’s parental

rights to Child on the following grounds:

           § 2511. Grounds for involuntary termination

           (a) General Rule.―The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

              (1) The parent by conduct continuing for a period of
              at least six months immediately preceding the filing of
              the petition either has evidenced a settled purpose of
              relinquishing parental claim to a child or has refused
              or failed to perform parental duties.

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                    *     *      *

              (5) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency for a period of at least six months, the
              conditions which led to the removal or placement of
              the child continue to exist, the parent cannot or will
              not remedy those conditions within a reasonable

                                        - 23 -
J-S66001-18


           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve the
           needs and welfare of the child.

                                 *     *      *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions
           which led to the removal or placement of the child
           continue to exist and termination of parental rights
           would best serve the needs and welfare of the child.

                                 *     *      *

        (b) Other considerations.―The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). “Parental rights may be

involuntarily terminated where any one subsection of Section 2511(a) is

satisfied, along with consideration of the subsection 2511(b) provisions.” In

re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent’s conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only

                                     - 24 -
J-S66001-18


            if the court determines that the parent’s conduct warrants
            termination of…her parental rights does the court engage in
            the second part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child under
            the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      Termination under Section 2511(a)(1) involves the following:

            To satisfy the requirements of [S]ection 2511(a)(1), the
            moving party must produce clear and convincing evidence
            of conduct, sustained for at least the six months prior to the
            filing of the termination petition, which reveals a settled
            intent to relinquish parental claim to a child or a refusal or
            failure to perform parental duties. In addition,

               Section 2511 does not require that the parent
               demonstrate both a settled purpose of relinquishing
               parental claim to a child and refusal or failure to
               perform parental duties. Accordingly, parental rights
               may be terminated pursuant to Section 2511(a)(1) if
               the parent either demonstrates a settled purpose of
               relinquishing parental claim to a child or fails to
               perform parental duties.

            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for…her conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).     Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations

                                        - 25 -
J-S66001-18


         offered by the parent facing termination of…her parental
         rights, to determine if the evidence, in light of the totality of
         the circumstances, clearly warrants the involuntary
         termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      The   grounds    for   termination   of   parental   rights   under    Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary, those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re A.L.D.,

797 A.2d 326 (Pa.Super. 2002). “Parents are required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.”

Id. at 340.   The fundamental test in termination of parental rights under

Section 2511(a)(2) was long ago stated in the case of In re Geiger, 459 Pa.

636, 331 A.2d 172 (1975), where the Pennsylvania Supreme Court announced

that under what is now Section 2511(a)(2), “the petitioner for involuntary

termination must prove (1) repeated and continued incapacity, abuse, neglect

or refusal; (2) that such incapacity, abuse, neglect or refusal caused the child

to be without essential parental care, control or subsistence; and (3) that the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied.” In Interest of Lilley, 719 A.2d 327, 330 (Pa.Super. 1998).

      “Termination of parental rights under Section 2511(a)(5) requires that:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to

                                      - 26 -
J-S66001-18


exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights pursuant to [Section] 2511(a)(8), the

following factors must be demonstrated: (1) [t]he child has been removed

from parental care for [twelve] months or more from the date of removal; (2)

the conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa.Super. 2003).

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.     In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not
         required to use expert testimony. Social workers and
         caseworkers can offer evaluations as well. Additionally,
         Section 2511(b) does not require a formal bonding
         evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

                                    - 27 -
J-S66001-18


     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have…her rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative
        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental duty
        requires that a parent exert himself to take and maintain a
        place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively with
        good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of…her ability, even in difficult circumstances. A
        parent must utilize all available resources to preserve the
        parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one’s parental responsibilities
        while others provide the child with his or her physical and
        emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

                                    - 28 -
J-S66001-18


constitutional right to the custody and rearing of…her child is converted, upon

the failure to fulfill…her parental duties, to the child’s right to have proper

parenting and fulfillment of [the child’s] potential in a permanent, healthy,

safe environment.” Id. at 856.

      Notably, neither Section 2511(a) nor Section 2511(b) requires a court

to consider at the termination stage, whether an agency provided a parent

with reasonable efforts aimed at reunifying the parent with her children prior

to the agency petitioning for termination of parental rights. In re D.C.D., 629

Pa. 325, 342, 105 A.3d 662, 672 (2014).         An agency’s failure to provide

reasonable efforts to a parent does not prohibit the court from granting a

petition to terminate parental rights under Section 2511. Id. at 346, 105 A.3d

at 675.

      Instantly, the plain language of this Court’s March 31, 2017 order belies

Mother’s claim that the trial court erred when it declined to vacate the court’s

prior January 4, 2017 termination decree before conducting the October 4,

2017 remand hearing. This Court’s order provided the trial court with the

discretion to vacate its prior orders but did not direct the trial court to do so.

The procedural posture of this case at the time of this Court’s March 31, 2017

order was an appeal from the goal change/termination order/decree of

January 4, 2017. With its March 31, 2017 order, this Court intended to abstain

from ruling on that appeal until after the trial court had conducted the

permanency review hearing previously ordered on remand and to give the trial


                                      - 29 -
J-S66001-18


court the option at that time to vacate its January 4, 2017 termination decree

if the court found the evidence warranted vacation. Therefore, the trial court

had the opportunity to rule again on termination. Upon remand, the trial court

simply declined to vacate its prior termination decree. See In re Z.P., supra;

In re N.C., supra. Thus, Mother’s claim of error in this regard fails.

         Additionally, Mother’s assertion the trial court improperly limited the

parties, at the October 4, 2017 permanency review hearing on remand, to

presenting only evidence the parties could have introduced at the original

permanency review hearing on March 16, 2016, also fails. The court’s decision

to restrict the evidence at the remand hearing put the parties in the same

respective positions they had occupied at the time of the original permanency

review hearing. Thus, the trial court did not err when it limited the parties’

evidence at the October 4, 2017 permanency review hearing. See In re Z.P.,

supra; In re N.C., supra. Therefore, Mother’s “snapshot” evidentiary claim

fails.

         With respect to Mother’s termination of parental rights and goal change

claims, at the conclusion of the January 4, 2017 hearing, the court addressed

its decision to terminate Mother’s parental rights to Child and let stand its

previous goal change order, in part, as follows:

           [W]e sit here at nineteen months and we have [a child] who
           is fortunate to have landed in a place with someone familiar
           because she’s there with [foster mother]. And then I come
           to find out that [Child] has two older siblings and it sounds
           like maybe one of the older siblings has a child now. And
           so [foster mother] is taking care of a one-year-old.

                                      - 30 -
J-S66001-18



       But really today needs to be about [Child] and really what’s
       in [Child]’s best interests. It’s an unfortunate chain of
       circumstances that have led us to this point. I don’t think
       that anybody disputes that [Mother] initially sought help….
       And that is commendable and indeed a strength.

       However, during that time there was an incident that rose
       to a level that that worker or workers had to report that
       incident. That’s their responsibility as mandated reporters.
       And even with that report that did not have to be the end of
       it because once this matter was brought to court [Mother]
       had every opportunity to cooperate and comply with those
       [SCP] objectives. But one of the recurring themes that I
       have heard and even today when [Mother] provided
       testimony is that I really don’t think that [Mother] has
       complete insight in the gravity of her actions when it comes
       to a life of a child….

       To talk about how [Mother] exhorted discipline, to have a
       child cry after being physically spanked, to be hit with a belt
       for a minute, as an adult that would be offensive. But when
       you think of a [child] being exacted that type of punishment.
       The way it resonates in a [child] is much different from an
       adult. And what’s clear is [Child] still lives in the shadows
       of what she’s seen or what she experienced in terms of
       abuse.

       Now we talked a lot about physical abuse, but the testimony
       is does she suffer from medical neglect? Does she suffer
       from sexual abuse of various persons? And at the end of
       the day today [this] has to be about [Child].

       What I have heard in terms of [Mother] gives me concern
       and I don’t think that [Mother] has done what she needed
       to do to ensure the return of her child. And what we see is
       a recurring theme of [Mother] threatening people through
       text messages, through comments, …those inappropriate
       actions keep on surfacing.

       So [Mother] is not where she needs to be to deal with [Child]
       who has a traumatic history. Who has special needs that
       have to be dealt with. And I think that was clear through
       [Child’s trauma therapist]’s testimony.

                                   - 31 -
J-S66001-18



         I find the testimony of the therapist…, [the CUA case
         manager] who[’s] here today as a social worker, and [foster
         mother] extremely credible. And I kind of feel that [Mother]
         lacks insight as to her actions that happen[ed] then and
         even as today through her testimony.

         So with that in mind, with clear and convincing evidence this
         [c]ourt will involuntarily terminate the rights of [Mother] as
         to [Child].

         The [c]ourt is making this ruling based on [23 Pa.C.S.A. §§]
         2511[(a)(1), (a)(2), (a)(5), (a)(8),] and 2511[(b)],
         considerations have been taken in. I do believe that [DHS]
         has met their burden of proof.

         I believe that it is absolutely in the best interest of [Child]
         at this time for [Mother]’s parental rights to be terminated.
         I believe that [Child] will not suffer any irreparable harm
         because she has looked to [foster mother] to meet her day
         to day needs for over a year and a half. I believe that the
         fact that there were aggravated circumstances in this case
         found by [a previous judge] and the fact…that he made the
         order that reasonable efforts do not have to be made to
         reunify [Mother]. … When I assumed the case that is the
         disposition that was before the [c]ourt. And the [c]ourt
         believes that that was appropriate in light of the totality of
         the information taken in today.

         I do believe that at this time that this matter should be
         transferred to [the] Adoption Unit for further handling.

(N.T. Termination/Goal Change Hearing, 1/4/17, at 136-139). Additionally,

the court provided the following rationale, in relevant part, at the conclusion

of the October 4, 2017 remand hearing:

         … The [SCP] objectives as I understand them [as of March
         2016] w[ere] mental health anger management,
         med[ication] management, [Mother]’s cooperation with
         CUA and the parenting capacity evaluation and supervised
         visits at that time had been suspended.


                                     - 32 -
J-S66001-18


       In terms of [M]other’s level of compliance, in terms of
       mental health, even given the opportunity, [M]other has not
       provided treatment plans or progress reports that would
       have been a part of the permanency testimony [as of March
       2016]. I do have this note of [February 24], 2017, and it’s
       very general saying that she was attending treatment,
       [M]other, since [August 7], 2015. It does not indicate how
       frequently she was to attend treatment, it does not say how
       consistent she was with her treatment. It doesn’t say what
       they were addressing in the context of her treatment, it’s
       essentially not a treatment plan.

       There is no indication that they were specially working on
       anger management and to that extent I agree with [the
       child advocate], given the circumstances that brought this
       case into care where you have a mother that is setting forth
       by her own admission, spanking, beating a child, I think that
       anger management would have definitely be[en] one of the
       primary concerns. I have no indication that [Mother] was
       actively engaged in anger management services [as of
       March 16,] 2016. So, at this point in time, [M]other’s level
       was I would say at best minimally compliant.

       Finally, there’s the issue of the CCTC treatment record or
       the letter dated [March 15], 2016.

       [The March 15th letter] clearly says at the end that CCTC is
       recommending that visits between [Child] and [Mother]
       continue to be suspended until [Mother] makes progress in
       her own therapy, and until [Mother] is able to acknowledge
       her role in [Child]’s trauma history, we’re sitting here today,
       that still hasn’t been established.

                                *     *      *

       On [March 16, 2016], we have no documentation to say that
       [Mother] was actively engaged in treatment that could be
       submitted to [Child’s trauma therapist] for reconsideration.
       We don’t have—actually I have in this [March 15, 2016]
       report, quite the contrary that [Mother] is indicating she
       believes that [Child] is coached by [her foster mother], that
       she believes that [Child] is a liar and a manipulator and
       [Mother] takes very little ownership of anything that she
       may have done that contributed to this matter coming forth.

                                    - 33 -
J-S66001-18



          So I do not believe [as of March 16, 2016,] that [Mother]
          had successfully or substantially addressed her goals so that
          we can even consider reunification at that time. …

          … [A]nd I submit to the parties here that based on the
          evidence that was provided at the time of the involuntary
          termination of parental rights [hearing] for [Child], that the
          [c]ourt did not err in its ruling. That [M]other has not been
          compliant, and that therefore the order will stand as to the
          [in]voluntary termination. …

(N.T. Permanency Review Hearing, 10/4/17, at 54-57). The record in this

case tells a tragic story of continued neglect, abuse, and corruption of a small

child while in the care of a parent found to be a grave threat to the child. The

evidence showed that Mother’s continued presence in Child’s life is both

harmful and hostile to Child’s welfare. Child fears Mother and looks to foster

mother for daily support, parental guidance, and love.         Thus, the record

supports the court’s orders confirming its prior decree terminating Mother’s

parental rights to Child and the prior order changing Child’s permanency goal

to adoption. See In re Z.P., supra; In re N.C., supra. Accordingly, we

affirm.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/18/18



                                      - 34 -